FILED
                                                                                       3/31/2021
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                       Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
CURTIS LEE WATSON,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 1:21-cv-00353 (UNA)
                                              )
                                              )
INTERNAL REVENUE SERVICE                      )
Employee #304-955, et al.,                    )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       This matter is before the court on Plaintiff Curtis Lee Watson’s application for leave to

proceed in forma pauperis and pro se complaint. The court will grant the in forma pauperis

application and dismiss this matter for lack of subject matter jurisdiction.

       Plaintiff, who appears to be a resident of Maryland, sues his daughter and son in law, Kelley

and Jerry Brown, both of whom also reside in Maryland. He alleges that he was living with the

Browns when they suddenly removed him from their home and, sometime thereafter, also

fraudulently used his social security number to obtain a stimulus check. He demands an injunction

both prohibiting the Browns from using the proceeds and enjoining the Internal Revenue Service

(“IRS”) from issuing any future payments to them in his name. Plaintiff has not named the IRS or

its head as a defendant, but he does name “IRS employee #304-955,” ostensibly in their official

capacity. Petitioner alleges that, when he contacted the IRS about this alleged identity theft, this

particular employee informed him that there was no remedy.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount
in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

       Petitioner does not specify the basis for federal court jurisdiction or the claims he brings

against either the Browns or IRS employee #304-955. The only plausible cause of action against

the IRS employee, given the allegations, would arise under the Federal Tort Claims Act (“FTCA”).

However, there is no indication that Plaintiff has provided the United States 1 with requisite notice.

The FTCA contains an exhaustion requirement that mandates a claimant to present the agency

with (1) a written statement sufficiently describing the injury to enable the agency to begin its own

investigation and (2) a sum-certain damages claim, and the agency must have either denied the

claim in writing or failed to provide a final disposition within six months of the filing of the claim.

See GAF Corp. v. United States, 818 F.2d 901, 905 (D.C. Cir. 1987). The FTCA bars claimants

from suit until they have exhausted their administrative remedies. McNeil v. United States, 508

U.S. 106, 113 (1993); see also 28 U.S.C. § 2675(a) (“[a]n action shall not be instituted upon a

claim against the United States . . . unless the claimant shall have first presented the claim to the

appropriate Federal agency.”). This exhaustion requirement is jurisdictional. GAF Corp., 818

F.2d at 904. Plaintiff gives no indication of having exhausted his remedies; thus, the court lacks

subject matter jurisdiction insofar as Plaintiff sues IRS employee #304-955.

       As for the Browns, Plaintiff’s claims sound in tort, such as conversion. However, “for

jurisdiction to exist under 28 U.S.C. § 1332, there must be complete diversity between the parties,



1
        Additionally, the “United States of America is the only proper defendant in a suit under the
FTCA.” Chandler v. Fed. Bureau of Prisons, 226 F. Supp. 3d 1, 6, n.3 (D.D.C. 2016); see also
Coulibaly v. Kerry, 213 F. Supp. 3d 93, 125 (D.D.C. 2016) (“[A] plaintiff may not bring tort claims
against federal officials in their official capacities or against federal agencies; the proper defendant
is the United States itself[.]”); 28 U.S.C. § 2679(a).
which is to say that the petitioner may not be a citizen of the same state as any defendant.” Bush

v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (emphasis added) (citing Owen Equip. & Erection

Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). Here, all parties appear to reside in Maryland, and

consequently, there is no diversity of citizenship.

       Accordingly, this case is dismissed without prejudice for want of subject matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3). A final order accompanies this memorandum opinion.



                                              __________/s/_____________
Date: March 31, 2021                                AMIT P. MEHTA
                                               United States District Judge